Title: General Orders, 10 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday March 10th 1783
                            Parole Norway.
                            Countersigns Ostende—Poland.
                        
                        For the day tomorrow Major Lansdale.
                        For duty the 8th Massachusetts regiment.
                        The Commander in cheif recommends Uniformity in the mode of wearing the hair—either cut short or tied in a
                            simular manner in the several regiments or corps should be attended to, so far as the circumstances will admit. Nothing
                            can add more to the elegance of appearance in any body of men than a pointed compliance with this recommendation; On the
                            contrary nothing would have a more awkward and disagreable effect than negligence in this Article—at present there is a
                            great difference to be observed among the various corps of the Army.
                    